UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. SUPPORTSPAN, INC. (Exact name of small business issuer as specified in its charter) NEVADA 20-8755674 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 422 Oakland Drive, Raleigh, NC 27609 (Address of principal executive offices) (Zip Code) 919-782-5155 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of October 1, 2007: 5,651,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES 1 PART I - FINANCIAL INFORMATION Item 1.Financial Information SUPPORTSPAN, INC. (a development stage company) 2 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEET AS OF AUGUST 31, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 13,998 Accounts receivable 3,420 TOTAL ASSETS $ 17,418 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 280 Loan payable - stockholders 1,100 Deferred Revenue 3,420 TOTAL CURRENT LIABILITIES 4,800 STOCKHOLDERS' EQUITY Preferred stock, $0.0001par value, 10,000,000 shares authorized, none issued and outstanding - Common stock, $0.0001 par value, 100,000,000shares authorized, 5,651,000 shares issued and outstanding 565 Additional paid-in capital 73,535 Accumulated deficit during development stage (61,482 ) TOTAL STOCKHOLDERS' EQUITY 12,618 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 17,418 The accompanying notes are an integral part of these financial statements. 3 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF OPERATIONS (UNAUDITED) For The Three For The Period Months Ended March 13, 2007 (Inception) August 31, 2007 to August 31, 2007 REVENUES $ - $ - EXPENSES General and administrative 15,153 19,053 Professional Fees 31,429 42,429 Total Expenses 46,582 61,482 LOSS FROM OPERATIONS (BEFORE TAXES) (46,582 ) (61,482 ) INCOME TAX EXPENSE - - NET LOSS $ (46,582 ) $ (61,482 ) NET INCOME (LOSS) PER SHARE, BASIC AND DILUTED $ (0.01 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED 5,651,000 The accompanying notes are an integral part of these financial statements. 4 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY From MARCH 13, 2007 (INCEPTION) TO AUGUST 31, 2007 (UNAUDITED) Accumulated Deficit Total Additional During Stockholders' Preferred Stock Common Stock Paid-in Development Equity Balance, March 13, 2007 (Inception) - $ - - $ - $ - $ - $ - Shares issued to founders at $0.0001 per share - - 5,000,000 500 - - 500 Stock issued for cash at $0.10 per share - - 651,000 65 65,035 - 65,100 In kind contribution of services - 3,500 - 3,500 In kind contribution of office expenses 400 400 Net loss for the period Inception to May 31, 2007 - (14,900 ) (14,900 ) Balance, May 31, 2007 - - 5,651,000 565 68,935 (14,900 ) 54,600 In kind contribution of services - 4,100 - 4,100 In kind contribution of office expenses 500 500 Net loss for the three months ended August 31, 2007 - (46,582 ) (46,582 ) Balance, August 31, 2007 - $ - 5,651,000 $ 565 $ 73,535 $ (61,482 ) $ 12,618 The accompanying notes are an integral part of these financial statements. 5 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF CASH FLOWS (UNAUDITED) For The Three For The Period Months Ended March 13, 2007 (Inception) August 31, 2007 to August 31, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (46,582 ) $ (61,482 ) Adjustments to reconcile net loss to net cash used in operating activities: In-kind contribution of office expenses 500 900 Issuance of common stock for services 4,100 7,600 Changes in Assets and Liabilities Deferred revenue 3,420 3,420 (Increase) decrease in accounts receivable (3,420 ) (3,420 ) Increase (Decrease) in accounts payable 280 280 Net cash used in operating activities (41,702 ) (52,702 ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from stockholder loans - 1,100 Proceeds from issuance of common stock - 65,600 Net cash provided by financing activities - 66,700 NET INCREASE (DECREASE) IN CASH (41,702 ) 13,998 CASH, BEGINNING OF PERIOD 55,700 - CASH, END OF PERIOD $ 13,998 $ 13,998 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - Income taxes paid $ - $ - The accompanying notes are an integral part of these financial statements. 6 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF AUGUST 31, 2007 (Unaudited) NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. (B) Organization SupportSpan, Inc. (a development stage company) (the “Company”) was incorporated under the laws of the State of Nevada on March 13, 2007 The Company was organized to provide on-line remote support services to small businesses and self-employed professionals. Activities during the development stage include developing the business plan and raising capital. (C) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. (D) Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (E) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings Per Share.” As of August 31, 2007, there were no common share equivalents outstanding. (F) Business Segments The Company operates in one segment and therefore segment information is not presented. (G) Revenue Recognition Revenue from support services is recognized when earned and realizable, which is when persuasive evidence of an arrangement exists, services, if requested by the customers, have been rendered and are determinable, and collectibility is reasonably assured. 7 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF AUGUST 31, 2007 (Unaudited) Revenue from telephone support service contracts is recognized over the contact period. (H) Income Taxes The Company utilizes the asset and liability method to measure and record deferred income tax assets and liabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. At this time, the Company has set up an allowance for deferred taxes as there is no company history to indicate the usage of deferred tax assets and liabilities. (I) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115”. This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, “Fair Value Measurements”. The adoption of this statement is not expected to have a material effect on the Company's financial statements. NOTE 2 GOING CONCERN As reflected in the accompanying financial statements, the Company is in the development stage with no operations and has a negative cash flow from operations of $52,702 from inception. 8 SUPPORTSPAN, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS OF AUGUST 31, 2007 (Unaudited) This raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional capital and implement its business plan. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 LOANS PAYABLE - STOCKHOLDERS During 2007, stockholders of the Company paid $1,100 for operating expenses on behalf of the Company. The total loans of $1,100 are payable on demand, non-interest bearing and unsecured. NOTE 4 STOCKHOLDERS’ EQUITY (A) Common Stock Issued for Cash On April 3, 2007, the Company issued 5,000,000 shares of common stock to its founder for cash of $500 ($0.0001 per share). During the period from March 13, 2007 (Inception) to August 31, 2007 the Company issued 651,000 shares of common stock for cash of $65,100 ($.10 per share). (B) In-kind Contribution of Services During the period from March 13, 2007 (Inception) to August 31, 2007 the Company’s president contributed services and payment of office expenses with a fair value of $7,600 and $900 respectively. NOTE 5 RELATED PARTY TRANSACTIONS The president of the Company received 5,000,000 shares of common stock for cash of $500 ($0.0001 per share) (See Note 4). During 2007, stockholders of the Company paid $1,100 for operating expenses on behalf of the Company. The total loans of $1,100 are payable on demand, non-interest bearing and unsecured (see Note 3) During the period from March 13, 2007 (Inception) to August 31, 2007 the Company’s president contributed services and office expenses with a fair value of $7,600 and $900 respectively (See Note 4). 9 Item 2.Management’s Discussion and Analysis or Plan of Operation Plan of Operation SupportSpan, Inc., a Nevada Corporation was formed on March 13, 2007. We are a tech-support firm that will provide on-line remote support services to small businesses and self-employed professionals. Initially, Information Technology (IT) services will be supplied by our President, Mr. D. Chad Allison on an as needed basis. Clients will receive our assistance by contacting our virtual call center where technician(s) will be available to diagnose and resolve issues through the use of remote screen-sharing software. Mr. Allison intends to hire additional IT specialists as our client base expands. The financial statements included in this Form 10-QSB have been prepared in conformity with generally accepted accounting principles in the United States, which contemplates continuation as a going concern. However, we have not generated any operating revenue, expect to generate operating losses during some or all of our planned development stages, and have a negative cash flow from operations, which raises substantial doubt about our ability to continue as a going concern. In view of these matters, our ability to continue as a going concern is dependent upon our ability to meet our financial requirements, raise additional capital, and the success of our future operations. During the next twelve to thirty six months, we expect to take the following steps in connection with the further development of our business and the implementation of our plan of operations: We are a start-up corporation and have not yet generated or realized any revenues from our business operations. We will not be conducting any product research or development. Further we do not expect significant changes in the number of employees. Our specific goal is to complete the development of our website, assemble a client database and form strategic partnerships with related product providers. We intend to accomplish the foregoing through the following milestones: 1.We intend to establish our office and acquire the equipment we need to begin operations. Establishing our offices will take 30-60 days. We believe that it will cost $10,000 to establish our office. We do not intend to hire employees. Our sole officer and director will handle our administrative duties. 2.After our office is established, we intend to contact potential partnership relationship partners with computer hardware repair companies in various strategic markets. The intent is to gauge their interest in offering their products and services on our website. We plan to attend industry trade shows that are oriented towards meeting new alliance partners and creating opportunities for us to develop important relationships. We will also hire an outside web designer to begin development of the website. The negotiation of additional alliances with service providers and the development of the website will be ongoing during the life of our operations. As more service providers are added and as our customer database expands, we will have to be continually upgrading the website. We believe that it will cost up to $10,000 in order to have our website initially operational. Both the initial operation of the website and the database is anticipated to be ready within 120 days. As additional alliances are negotiated with service providers, we will up-grade the website. As our customer base increases we will up-grade the database. Both upgrades will be ongoing during the life of our operations. 3.
